--------------------------------------------------------------------------------

Exhibit 10.23
 
Employment Agreement
 
This Employment Agreement (this Agreement) is made and entered into as of
October 8, 2012 (the Effective Date) by and between NORMAN GARDNER, a resident
of Bala Cynwyd, PA (Executive), and LASERLOCK TECHNOLOGIES, INC., a Nevada
corporation (the Company).
 
Recitals
 
A.           The Company desires to employ as Vice Chairman of the Board and
Chief Executive Officer of the Company to serve as an executive reporting
directly to its Board of Directors.
 
B.           Executive has valuable leadership, management, and other skills
necessary to serve as Chief Executive Officer of the Company.
 
C.           The Company desires to employ Executive, and Executive desires to
be employed by the Company, as its Chief Executive Officer on the terms and
conditions set forth herein.
 
Agreement
 
Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
 
ARTICLE ONE
Employment; Term
 
1.1     Employment. The Company hereby employs Executive, and Executive hereby
agrees to be employed by the Company, as Chief Executive Officer of the Company.
Executive’s duties shall be the duties of a chief executive officer of a company
of similar size and he shall be responsible for the overall strategic direction
of the Company.
 
1.2     Term. Executive’s employment shall commence on the Effective Date and
continue for three years thereafter (the Employment Period), subject to renewal
for subsequent, consecutive one-year periods upon the mutual agreement of the
parties.
 
ARTICLE TWO
Duties
 
2.1     Time and Efforts. Subject to Article Seven, Executive agrees to devote
his full time and efforts during the Employment Period to the business of the
Company and its affiliates, if any, and to serve as a Director and Vice Chairman
of the Board of the Company, if elected as such.
 
2.2     Nature of Duties. Executive shall perform his duties faithfully,
diligently, and to the best of his abilities during the Employment Period, both
in his capacity as Chief Executive Officer of the Company and, if elected, as a
Director of the Board of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
Compensation

  3.1        Salary. The Company shall pay to Executive an annual salary during
the Employment Period (the Salary) as follows:
 
   3.1.1     A annual sum of Two Hundred Thousand Dollars ($200,000) payable in
weekly or semi-monthly installments;
 
   3.1.2     For the second year of the Employment Period, the minimum sum of
Two Hundred Thousand Dollars ($200,000) payable in weekly or semi-monthly
installments. The compensation committee of the Board of Directors will
determine the appropriate increase in salary; and
 
   3.1.3.    For the third year of the Employment Period, the minimum sum of Two
Hundred Thousand Dollars ($200,000) payable in weekly or semi-monthly
installments.   The compensation committee of the Board of Directors will
determine the appropriate increase in salary.
 
  3.2        Bonus. In addition to the Salary, the Company shall pay to
Executive a bonus (with respect to any fiscal year of the Company during the
Employment Period in which the Company’s net income before taxes, as determined
solely by an independent accounting firm engaged by the Company, exceeds
expectations as set forward by the Company’s business plan). The Compensation
Committee of the Board of Directors shall determine the amount of such bonus at
its first meeting of each fiscal year and shall promptly communicate such
expectations and amount to Executive.
 
   3.2.1     Once the Company becomes profitable, the compensation committee of
the Board of Directors will add vehicle reimbursements to the Executive’s
compensation agreement; and
 
  3.3        Stock Option Grant. In addition to the Salary and Bonuses, the
Company shall, upon full execution of this Agreement, issue to Executive the
option to purchase five percent (5%) of the shares of Common Stock of the
Company at the same price as the offering ($0.05) upon full dilution and those
shares will vest immediately.
 
ARTICLE FOUR
Expenses
 
  4.1       Expenses. During the Employment Period, the Company shall pay all
reasonable and documented business-related expenses incurred by Executive in
furtherance of or in connection with the business of the Company or any of its
affiliates, whether in his capacity as Chief Executive Officer of the Company or
as a Director of the Board of the Company.
 
ARTICLE FIVE
Non-Competition; Non-Solicitation
 
  5.1        Non-Competition. Executive agrees that for so long as this
Agreement is in full force and effect, Executive will not, directly or
indirectly, as a partner, member, stockholder, employee, officer, or director,
or in any other capacity, engage or have a financial interest in any business
that is Competitive to the business of the Company or its affiliates, except
that nothing contained herein shall preclude Executive from purchasing or owning
stock in any business that is Competitive to the business of the Company if such
stock does not exceed five percent (5%) of the issued and outstanding capital
stock. The term “Competitive” means involves the production, manufacture, or
distribution of any product similar to a product produced, manufactured, or
distributed by the Company or any of its affiliates. Executive agrees that the
restriction set forth in this Section 5.1 is a reasonable restriction to protect
the Company’s legitimate business interests.
 
 
2

--------------------------------------------------------------------------------

 
 
  5.2        Non-Solicitation. To the extent permitted by law, Executive shall
not, for a period of 12 months following the termination of this Agreement any
reason, solicit, induce, recruit, or encourage, either directly or indirectly,
any person who then is or who was at any time in the preceding six month period
an employee of the Company to leave the Company’s employment or accept any other
employment or independent contractor position with Executive or any other person
or entity.
 
ARTICLE SIX
Confidentiality
 
  6.1        Confidentiality. Executive shall not disclose to any third party
during the Employment Period or thereafter, except as necessary in the ordinary
course of the business of the Company or any of its affiliates, any Company
proprietary information, technical data, trade secrets, or know-how of any
nature whatsoever, including research, product plans, products, services,
customer lists, customers, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, data, engineering,
marketing, financial or other business information disclosed by the Company or
otherwise obtained by Executive in connection with his employment with the
Company (collectively, Confidential Information). The term Confidential
Information does not include information that has become publicly known and
generally available through no wrongful act of Executive. If Executive is
required by law to disclose any Confidential Information, Executive agrees to
give the Company prompt written notice thereof and to provide the Company with
reasonable assistance in obtaining an order to protect the Confidential
Information from public disclosure.
 
ARTICLE SEVEN
Benefits
 
  7.1        Generally.  Executive shall be  eligible to receive
benefits,  including health insurance, dental insurance, vision insurance, life
insurance, disability insurance, and retirement plans, generally available to
employees of the Company in accordance with the terms and eligibility
requirements of the Company’s benefit plans, which may be modified, suspended,
or terminated by the Company in its sole discretion.  The Executive will also be
entitled to five weeks of paid six leave per calendar year.   Additionally,
should any legal matters arise in the Executive’s capacity as Chief Executive
Officer of the Company or as a Director of the Board of the Company, all legal
expenses will be paid by the Company.
 
  7.2       Vacation. Executive shall be entitled to five weeks of vacation per
calendar year, which may be taken consecutively or otherwise, at Executive’s
option. Any unused vacation in one calendar year shall carry over to the
following calendar year.
 
 
3

--------------------------------------------------------------------------------

 
 
  7.3       Upon Death. If Executive dies during the Employment Period, the
Company shall pay to his surviving spouse, or his estate in the event he has no
surviving spouse, an amount equal to one year of his then-current Salary (the
Death Benefit). Such payment shall be made in equal monthly installments over a
period of one year from the date of Executive’s death. If Executive’s spouse
survives him but dies before the Death Benefit is paid in full, then the balance
of the Death Benefit shall be paid to Executive’s estate in one lump sum. This
Section 7.3 shall survive the termination of this Agreement in accordance with
Section 8.1.
 
ARTICLE EIGHT
Termination
 
  8.1        Upon Death. This Agreement shall automatically terminate upon
Executive’s death.
 
  8.2       Upon Disability. If Executive becomes physically or mentally
incapable of performing his duties under this Agreement for more than 120 days
during the Employment Period, the Company shall have the right, upon 30 days’
prior written notice, to terminate this Agreement; provided that if Executive
becomes physically and mentally capable of performing his duties under this
Agreement during such 30-day period then he shall be entitled to resume his
duties under this Agreement as though such notice had never been given. If the
Company terminates the Agreement in accordance with this Section 8.2, the
Company shall, upon the effectiveness of such termination, pay to Executive an
amount equal to fifty percent (50%) of Executive’s then-current Salary in one
lump sum within 30 days following the effective date of such termination.
 
  8.3        For Cause. The Company may, in its sole discretion, terminate this
Agreement if: (i) Executive breaches his obligations under the terms of this
Agreement and such breach continues for 30 days following written notice of such
breach from the Company;  or (ii) Executive commits an act of fraud or moral
turpitude during the Employment Period, or (iii) Executive breaches his duty of
care or loyalty to the Company.
 
  8.4        For Convenience: The Company and Executive may terminate this
Agreement for any reason whatsoever upon 60 days’ prior written notice to the
other party; provided that, if the Company terminates this Agreement for
convenience, the Company shall pay to Executive the Salary for the remainder of
the Employment Period in one lump sum within 30 days following the effective
date of such termination and, subject to applicable law and the terms and
conditions of any applicable benefit plan, shall continue to provide benefits to
Executive pursuant to Section 7.1 through the end of the Employment Period.
 
  8.5        Effect. If this Agreement is terminated:
 
   (i)        except pursuant to Section 8.1, Executive may, at his option,
purchase any life insurance policies on his life held by the Company for the
cash value thereof or, if such policies have no cash value, upon payment of One
Hundred Dollars ($100.00);
 
   (ii)        for any reason, the Salary shall cease to accrue as of the
effective date of such termination and, except as otherwise set forth herein,
all benefits shall immediately terminate; provided that Executive shall receive,
through the effective date of such termination, (w) all accrued but unpaid
Salary, (x) all earned but unpaid Bonuses, (y) the cash value of all accrued but
unused vacation, and (z) all accrued but unpaid benefits; and
 
 
4

--------------------------------------------------------------------------------

 
 
   (iii)      for any reason (and upon expiration of this Agreement), Executive
shall immediately deliver to the Company (and will not keep in his possession,
recreate, or deliver to anyone else) (i) any and all software, devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents, or other
intellectual property related to the Company’s business; and (ii) any and all
reproductions, excerpts, or summaries of any of the foregoing developed by
Executive pursuant to his employment with the Company or otherwise belonging to
the Company.
 
ARTICLE NINE
Company Representations, Warranties, and Covenants
 
  9.1        Representations  and  Warranties.   The  Company
represents  and  warrants to Executive that the Company’s execution and delivery
of, and performance under this Agreement have been duly approved by the
Company’s Board of Directors and do not conflict with any agreement to which it
is a party, and that the person executing this Agreement on behalf of the
Company is duly authorized to do so.
 
  9.2        Covenant as to Board Nomination. Except as prohibited or restricted
by the Company’s bylaws, the Company shall, at each Company shareholder meeting
in which Company directors are elected during the Employment Period, nominate
Executive as a Director of the Company to represent the management of the
Company and support Executive’s nomination in the Company’s annual proxy
statement.
 
ARTICLE TEN
Arbitration; Equitable Relief
 
  10.1      Arbitration. Subject to Section 10.2, all disputes or controversies
arising out of or relating to this Agreement, shall be settled by arbitration to
be held in the District of Columbia in accordance with the Employment Rules of
the American Arbitration Association then in effect. The arbitrator may grant
injunctions or other relief in any such dispute or controversy. The decision of
the arbitrator shall be final, conclusive, and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
of competent jurisdiction. The prevailing party shall pay the costs and expenses
of such arbitration except that each party shall separately pay its counsel fees
and expenses.
 
  10.2      Equitable Remedies. Each party agrees that it would be impossible or
inadequate to measure and calculate the damages from any breach of Articles Two,
Five, or Six and, that upon such breach or threatened breach, the non-breaching
party shall be entitled, in addition to all other remedies at law or in equity,
to seek injunctive relief in any court of competent jurisdiction.
 
ARTICLE ELEVEN
Miscellaneous
 
  11.1      Bind and Inure. This Agreement shall inure to the benefit of and be
binding upon Executive and the Company, and their respective heirs, executors,
personal representatives, successors and permitted assigns.

 
5

--------------------------------------------------------------------------------

 
 
  11.2      Assignment. Executive may not assign any of his rights or
obligations under this Agreement. The Company may assign any of its rights and
obligations under this Agreement.
 
  11.3      Severability. If one or more of the provisions in this Agreement are
deemed invalid, illegal, or unenforceable, then the remaining provisions will
continue in full force and effect and, if legally permitted, such offending
provision or provisions shall be replaced with an enforceable provision or
enforceable provisions that as nearly as possible effects the parties’ intent.
 
  11.4      Entire Agreement: Amendment. The parties agree that this Agreement
contains the entire understanding and agreement between the parties with respect
to the subject matter hereof and supersedes all prior understandings and
agreements, whether oral or in writing, between the parties with respect to the
subject matter hereof. This Agreement cannot be amended, modified, or
supplemented in any respect except by written agreement executed by both
parties.
 
              11.5      Governing Law. This Agreement shall be construed
according to the laws of the State of Nevada without regard to its conflicts of
law principles.
 
              11.6     Counterparts. This Agreement may be executed in two
counterparts each of which shall be an original and both of which, when taken
together, shall constitute one and the same instrument. Any counterpart
delivered by facsimile or portable document format shall be an original.
 
  In witness whereof, the parties hereto have executed this Agreement as of the
Effective Date.
 
Date:
 

  /s/ Norman Gardner  
 
 Norman Gardner          

 

  LASERLOCK TECHNOLOGIES, INC          
 
By:
/s/ Michael Prevot     Name:        Michael Prevot     Title:         
Director    

 
 
6
 